Case 3:17-cv-01104-VLB Document 82-65 Filed 05/15/19 Page 1 of 2




                  Exhibit 65
              Case 3:17-cv-01104-VLB Document 82-65 Filed 05/15/19 Page 2 of 2



From:                     Rolena Adorno [rolena.adorno@yale.edu]
Sent:                     Tuesday, April 07, 2015 7:17:31 PM
To:                       Dr.Boncho Dragiyski
Subject:                  Re: En route to Wash DC

Dear Boncho,
En route home from DC, arriving in New Haven in 45 minutes, then 20 mins. by cab home. I hope all is okay
there. April Fool's Day blow: SB demands my recusal from her tenure consideration. Another missive, like the
anon letter of Mar 6, filled with vicious accusations, all lies. Admins silent, of course, so I continue to dangle in
the wind. Ifl have already told you this, forgive the repetition. My advisers know that the univ. is in over its
head.

I told my very good NY, also Nacional Council, friend all, when in DC. I also told her about you and our
vacation plans. She is delighted, and she will go with me on Fri evening to a big JCB dinner in Manhattan. Her
mother lived in Pittsburgh, and her brother still does. A Chinese-American family. She knows the city but little
and was glad for my description of your fine neighborhood.

I hope things are going okay for you; do let me know!!! I am glad student fees are okay, as I understand you. I
dread your having to deal with the chair, as I for myself with SB.

Rolena

Sent from my iPhone

On Apr 6, 2015, at 9:03 AM, Dr.Boncho Dragiyski                                wrote:

        Good morning, Rolena,

        This morning I made the decision to sleep in (which means remain in bed until 8 am). I do not
        teach this morning and I have prepared all classes for the week, so having a full morning and
        afternoon to write sounds quite appealing to me.

        I will deal with the summer program tomorrow. The students have made their payments, so no
        extra cost would be involved. But, as I have stated during a previous meeting with the chair, the
        program does not need a third person because of the support we receive in Salamanca, and
        sending a third person would also mean that a cultural experience must be eliminated from the
        program, to compensate for the expenses for that person. I will put it in writing and hope the chair
        assumes responsibility for it.

        How are things in New Haven? Has the police found the person or persons who attempted break-
        in to your house? I imagine the street cameras or someone from the neighborhood has seen
        something. As I write this, I cannot stop to be appalled by the whole situation. It was an
        anonymous letter, after all, and this in itself presupposes a number of possible assumptions - it
        contains nntrne information, it has been orchestrated by someone who doesn't have the guts to
        come forward, its purpose is to hurt specific individuals, etc. How can the administration
        undertake a full review based on one such letter? Unless, as you imagined, there is more than we
        know. In all instances, I hope that yon will come out of this unharmed. Please let me know how
        things are evolving and if there is anything I can do.

        Have a great time in Washington! I have always liked this place and have great memories of the
        blossomed trees this time of the year!

        Hugs, Boncho




                                                                                                                 BYRNE007042
